                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ELAINE HALL, et al.,

      Plaintiffs,                                       Case No. 19-cv-10186
                                                        Hon. Matthew F. Leitman
v.

GENERAL MOTORS, LLC,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      For the reasons stated in the Opinion and Order issued on this date, it is

ORDERED and ADJUDGED that Plaintiff’s First Amended Complaint is

DISMISSED WITH PREJUDICE.

                                     DAVID J. WEAVER
                                     CLERK OF COURT

                               By:   s/Holly A. Monda
                                     Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: March 18, 2020
Flint, Michigan




                                       1
